19-10926-tmd Doc#59 Filed 10/01/19 Entered 10/01/19 09:25:23 Main Document Pg 1 of 4



                           UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

  IN RE:                                          §           Case No. 19-10926-tmd
                                                  §
  ORLY GENGER,                                    §
                                                  §
         Debtor.                                  §                  Chapter 7

      APPLICATION FOR RETENTION OF KASOWITZ BENSON TORRES LLP AS
       ATTORNEYS FOR A SPECIAL PURPOSE PURSUANT TO 11 U.S.C §327(e)

         This pleading requests relief that may be adverse to your interests.

         If no timely response is filed within 21 days from the date of service, the relief
         requested herein may be granted without a hearing being held.

         A timely response is necessary for a hearing to be held.

         COMES NOW Ron Satija, Trustee (“Applicant”), the duly appointed and acting trustee

  in the above-captioned bankruptcy case, and hereby files his Application for Retention of

  Kasowitz Benson Torres LLP as Attorneys for a Special Purpose Pursuant to 11 U.S.C. §327(e)

  (the “Application”), and would show the Court as follows:

         1.      The applicant is Ron Satija, Chapter 7 Trustee in this case which was filed on July

  12, 2019 (the “Petition Date”).

         2.      Included in the Debtor’s bankruptcy estate are various fraud related claims (the

  “Litigation”) relating to the actions of Dalia Genger (“Dalia”), the trustee of a trust of which

  Debtor is a beneficiary, and Sagi Genger (“Sagi”), Debtor’s brother.

         3.      The applicant seeks to employ Kasowitz Benson Torres LLP (the “KBT”) as his

  attorneys for a specified special purpose to represent him with respect to the Litigation. KBT has

  been involved in the Litigation for years, and therefore possesses significant knowledge and

  expertise with respect to the issues in the Litigation. No other counsel possesses the same

  requisite experience or background as KBT. Additionally, KBT has agreed to take on this

  representation on a contingency fee basis, which other firms have been unwilling to do. For
19-10926-tmd Doc#59 Filed 10/01/19 Entered 10/01/19 09:25:23 Main Document Pg 2 of 4



  these reasons, it is in the best interest of the estate for KBT to be employed to represent the

  Trustee in pursuing the Litigation. The Trustee believes that it is in the best interest of the estate

  to employ KBT on these issues only, but not to represent the Trustee generally.

         4.      The primary attorney for KBT with respect to the Litigation will be Michael Paul

  Bowen, who is a Licensed Attorney in good standing with the State Bar of New York. KBT’s

  primary office for the practice of law is located at 1633 Broadway, New York, NY 10019. KBT

  also maintains other offices for the practice of law, including one located at 1415 Louisiana

  Street, Suite 2100, Houston, TX 77002.

         5.      KBT is a creditor of the bankruptcy estate, but KBT does not represent or hold

  any interest adverse to the debtor or to the estate with respect to the matter on which KBT is to

  be employed. Attached hereto as Exhibits “A” and “B”, respectively, are the Disclosure of

  Compensation under 11 U.S.C. § 329 and Bankruptcy Rule 2016(b) and the affidavit of Michael

  Paul Bowen that KBT has no interest adverse to this estate with respect to the Litigation.

         6.      KBT will be compensated on a contingency fee basis of thirty-three and one-third

  percent (33.33%) of any recovery in Litigation. The attorneys will also be entitled to

  reimbursement of reasonable expenses. Attached hereto as Exhibit “C” is the fee agreement of

  KBT, which includes four specific matters named therein which are currently pending in courts

  in the State of New York. No compensation will be paid until a fee application has been filed

  and approved by the court, pursuant to 11 U.S.C. § 328(a) and the requirements of any other

  applicable law. Further, KBT has been instructed that any settlement of the Litigation requires

  approval from this Court pursuant to Rule 9019 of the Federal Rules of Bankruptcy Procedure.

  KBT has also been instructed that the terms of any settlement must call for all settlement funds

  to be paid to the Trustee for administration through the estate.
19-10926-tmd Doc#59 Filed 10/01/19 Entered 10/01/19 09:25:23 Main Document Pg 3 of 4



          WHEREFORE PREMISES CONSIDERED, Ron Satija, Chapter 7 Trustee, prays that he

  be authorized to retain Kasowitz Benson Torres, LLP as his attorneys for a special purpose, and

  for other just relief.

                                                      Respectfully submitted,

                                                      /s/ Ron Satija
                                                      Ron Satija, Trustee


                                                      GRAVES, DOUGHERTY, HEARON & MOODY
                                                      401 Congress Avenue, Suite 2700
                                                      Austin, TX 78701
                                                      Telephone: 512.480.5626
                                                      Facsimile: 512.536.9926
                                                      bcumings@gdhm.com

                                                      By:/s/ Brian T. Cumings
                                                              Brian T. Cumings

                                                      COUNSEL FOR RON SATIJA, CHAPTER
                                                      7 TRUSTEE

                                 CERTIFICATE OF SERVICE

          I hereby certify that on this the 1st day of October 2019, I electronically filed this
  Application with the Clerk of Court using the CM/ECF system which will send notification of
  such filing to those receiving electronic service, and service was made via U.S. First Class Mail
  within two business days to those listed below and those listed on the Service List appended to
  this Application.

  United States Trustee - AU12                        Orly Genger
  United States Trustee                               210 Lavaca St., Unit 1903
  903 San Jacinto Blvd., Suite 230                    Austin, TX 78701-4582
  Austin, TX 78701-2450                               Debtor

  Ron Satija                                          Eric Taube
  Chapter 7 Trustee                                   Waller Lansden Dortch & Davis, LLP
  P.O. Box 660208                                     100 Congress Ave., Suite 1800
  Austin, TX 78766-7208                               Austin, TX 78701
  Chapter 7 Trustee                                   Debtor’s Counsel

  Sabrina L. Streusand                                John Dellaportas
  Streusand Landon Ozburn & Lemmon, LLP               Emmet Marvin & Martin, LLP
  1801 S. MoPac Expressway, Suite 320                 120 Broadway
  Austin, TX 78746                                    New York, NY 10280
19-10926-tmd Doc#59 Filed 10/01/19 Entered 10/01/19 09:25:23 Main Document Pg 4 of 4



  The Orly Genger 1993 Trust                 Eric Herschmann
  c/o Jay Ong                                210 Lavaca St., Unit 1903
  Munsch Hardy Kopf & Harr PC                Austin, TX 78701
  303 Colorado St., #2600
  Austin, TX 78701

  Kasowitz Benson Torres LLP                 Ray Battaglia
  1633 Broadway, 21st Floor                  66 Granburg Circle
  New York, NY 10019                         San Antonio, TX 78218-3010

  Internal Revenue Service                   Zeichner Ellman & Krause LLP
  Centralized Insolvency Operations          1211 Avenue of the Americas, 40th Fl.
  PO Box 7346                                New York, NY 10036-6149
  Philadelphia, PA 19101-7246

  Arie Genger                                Deborah Williamson
  19111 Collins Ave., Apt. 706               Dykema Gossett PLLC
  Sunny Isles, FL 33160-2379                 112 East Pecan St., Suite 1800
                                             San Antonio, TX 78205

  Chris Gartman                              SureTex Insurance Co.
  Hughes Hubbard & Reed LLP                  c/o Clark Hill Strasburger
  One Battery Park Plaza, 16th Fl.           901 Main Street, #6000
  New York, NY 10004-1482                    Dallas, TX 75202


  D&K GP LLC and Dalia Genger
  c/o Shelby Jordan
  Jordan Holzer & Ortiz, PC
  6207 Bee Cave Road, Suite 120
  Austin, TX 78746




                                             By:    /s/ Brian T. Cumings
                                                    Brian T. Cumings
